Prepared By, Record and Return to:



_________________________

Andrew Kaplan, Esquire

Fox Rothschild, LLP

997 Lenox Drive, Building #3

Lawrenceville, New Jersey 08648

 

VOLUSIA OPERATIONS, LLC

(the "Mortgagor")



to

[NAMES OF LENDERS]

(collectively, the "Mortgagee")

 

MORTGAGE AGREEMENT



Dated: September 28, 2007



 

Note to the Clerk of the Court concerning payment of documentary tax stamp and
intangible personal property tax on multi-state transaction partially secured
hereby.



This Mortgage Agreement (this "Mortgage") encumbers certain Florida real
property having an estimated value of $3,000,000 as security for indebtedness of
the Mortgagor in the principal amount of up to $15,000,000 or such lesser amount
as funded in accordance with that certain Note Purchase Agreement, dated of even
date herewith executed and delivered outside of Florida. This same indebtedness
is also secured by other mortgages, deeds of trust and deeds to secure
indebtedness encumbering other properties in other states. The estimated value
of all of the property securing the indebtedness, wherever located, is
$9,100,000, so that the ratio of the value of the Florida Property encumbered
hereby to the value of all the security is 33%.



Pursuant to Rule 12C-2.004(2) of the Florida Administrative Code, Florida
Intangible personal property taxes are payable on this Mortgage in the amount of
$6,000.00, based on said percentage of the principal amount of the secured
indebtedness. Pursuant to Rule 12B-4.053(31) of the Florida Administrative Code,
Florida Documentary Stamp taxes are payable on this Mortgage in the amount of
$17,307.70, based on said percentage of the principal amount of the secured
indebtedness.



MORTGAGE AGREEMENT



 

THIS MORTGAGE AGREEMENT ("Mortgage") is made on September 28, 2007, between
VOLUSIA OPERATIONS, LLC, with an address of 7575 West Winds Boulevard, Suite D,
Concord, North Carolina 28027 (the "Mortgagor") and
___________________________________________, with an address of
____________________________________ (collectively, the "Mortgagee").



WHEREAS, Mortgagor has borrowed certain funds from the Mortgagee pursuant to the
Note Purchase Agreement dated as of the date hereof (the "Note Purchase
Agreement"; capitalized terms used herein and not defined herein have the
meanings set forth in the Note Purchase Agreement) as evidenced by the Notes in
the aggregate principal sum of up to FIFTEEN MILLION DOLLARS ($15,000,000)
(collectively, the "Loan") upon such terms and conditions as therein provided;



WHEREAS, Mortgagor and Mortgagee agree and acknowledge that the total value of
the Mortgaged Property (as hereinafter defined) is equal to THREE MILLION
DOLLARS ($3,000,000) and that the amount secured by this Mortgage is hereby
limited to said amount.



The Mortgagor has agreed to enter into this mortgage (the "Mortgage") to grant
to Mortgagee a mortgage lien on and security interest in and to the Mortgaged
Property (as hereinafter defined) as security for the payment and performance of
all Obligations (as hereinafter defined) of the Mortgagor to the Mortgagee
hereunder and under the Note Purchase Agreement, the Notes and the other
Transaction Documents (collectively, the "Loan Documents"), and intending to be
legally bound, Mortgagor does hereby grant, sell, bargain, mortgage, assign,
transfer, pledge and convey to the Mortgagee, and does hereby grant a security
interest (the "Security Interest") to the Mortgagee in Mortgagor's right, title,
and interest in and to the following described property, whether now owned or
hereafter acquired (collectively, the "Mortgaged Property"):



a. all of the tract or parcel of land and premises known described in Exhibit
"A" attached hereto and made a part of hereof ;



b. all improvements, material, property rights and interests including but not
limited to:



i. all buildings and other improvements now or hereafter located on the
Mortgaged Property (the "Improvements");



ii. all streets, lanes, alleys, passages, ways, water courses, easements and
appurtenances whatsoever thereunto belonging in or in any way made appurtenant
hereafter, and the reversions and remainder, with respect thereto;



iii. all present and future fixtures attached or to be attached to the Mortgaged
Property;



iv. all building materials, building machinery and building equipment delivered
on site to the Mortgaged Property during the course of, or in connection with,
the construction of, or reconstruction of, or remodeling of any building and
improvements from time to time during the term of this Mortgage;



v. all awards or payments, including interest thereon, which may be made with
respect to the Mortgaged Property, whether from the exercise of the right of
eminent domain (including any transfer made in lieu of the exercise of said
right), or for any other injury to or decrease in the value of the Mortgaged
Property, including without limitation, all awards or payments of estimated
compensation, all damages to the Premises or Improvements resulting from any
taking, all machinery and equipment dislocation expenses, all settlement amounts
and apportionment of taxes;



vi. all insurance policies covering the Mortgaged Property and all proceeds of
any unearned premiums on any such insurance policies including, without
limitation, the right to receive and apply the proceeds of any insurance
judgments, or settlements made in lieu thereof, for damage to the Mortgaged
Property;



vii. all future leases and other agreements affecting the use and occupancy of
the Mortgaged Property now or hereafter entered into, and all licenses, permits
and agreements with or from all boards, public utilities, agencies, departments,
governmental or otherwise, relating to or affecting the Mortgaged Property or
the use and occupancy thereof, whether heretofore or hereafter issued or
executed;

viii. all income, rents, issues, profits, revenues, royalties, proceeds,
credits, deposits and options arising out of, under or relating to the use and
operation of the Mortgaged Property and all leases, chattels real, subleases,
subtenancies, occupancy agreements, licenses or concessions affecting the
Mortgaged Property, including, without limitation, the right, power and
authority given to and conferred upon Mortgagor under any assignment of leases
to collect and apply such income, rents, issues, profits and proceeds;

ix. all general intangibles arising from, used or held in connection with, or
relating to the Mortgaged Property or the ownership, use, occupancy, enjoyment,
operation, management, development or improvement thereof, including, without
limitation, all governmental permits relating to construction, all subdivision
maps and applications therefor, all subdivision public reports and applications
therefor, all architectural and engineering drawings, plans and specifications,
soil tests, feasibility studies, engineering reports, environmental, building
and other permits, certificates of occupancy, construction, management and other
contracts, franchises, licenses and all names under or by which the Mortgaged
Property or any present or future improvements on the Mortgaged Property may at
any time be operated or known, and all rights to carry on business under any
such names, or any variant thereof, and all trademarks and goodwill in any way
relating to the Mortgaged Property.

TOGETHER WITH all substitutions therefore, all additions (including without
limitation all cash and dividends and other distributions and all rights,
privileges and options relating to, declared or granted in connection with
property) and all proceeds thereof and products of each of the foregoing in any
form whatsoever.



HABENDUM CLAUSE



TO HAVE AND TO HOLD all of the Mortgaged Property unto Mortgagee and its
successors and assigns, forever, upon the terms and conditions herein set forth.



AND IT IS AGREED AND UNDERSTOOD that until an Event of Default, (as such term is
defined herein), shall have occurred and the Required Mortgagees (as hereinafter
defined) have elected to foreclose as detailed herein, Mortgagor may retain
possession of the Mortgaged Property.



COVENANTS, REPRESENTATIONS AND WARRANTIES



IT IS HEREBY COVENANTED by the parties hereto that the Mortgaged Property is to
be held and applied subject to the further terms herein set forth; and
Mortgagor, for itself and its successors and assigns, hereby covenants, agrees,
represents and warrants with and to Mortgagee as follows:

 

1. Title to Mortgaged Property. Mortgagor represents, warrants, covenants and
agrees Mortgagor shall at all times remain the legal and beneficial owner of
good and marketable indefeasible title in fee simple absolute to all of the
Mortgaged Property.; Mortgagor has full power and authority to grant the
Mortgaged Property as provided in this Mortgage and will forever warrant and
defend its grant made herein against any and all claims and demands whatsoever,
except as specifically provided in this Mortgage.

2. Definition of Obligations. This Mortgage secures the payment and performance
of the following indebtedness, liabilities and obligations (collectively
referred to herein as the "Obligations"):



a. the Obligations of the Mortgagor set forth in the Note Purchase Agreement,
the Notes and the other Transaction Documents; and



b. all other sums due or to become due under the Notes and this Mortgage
including all extensions, renewals, modifications or reamortizations of the debt
evidenced by the Notes, all increases or additions to such debt, and all other
debts, obligations and liabilities of every kind and character of Mortgagor now
or hereafter existing in favor of Mortgagee whether such debts, obligations or
liabilities be direct or indirect, primary or secondary, joint or several, fixed
or contingent, and whether originally payable to Mortgagee or to a third party
and subsequently acquired by Mortgagee.



3. Responsibility and Preservation of Mortgaged Property; Compliance with Laws.
Mortgagor assumes all liability and responsibility in connection with all
Mortgaged Property acquired by Mortgagor and the obligation of Mortgagor to pay
all Obligations shall in no way be affected or diminished by reason of the fact
that any such Mortgaged Property may be lost, destroyed, stolen, damaged or for
any reason whatsoever unavailable to Mortgagor. Mortgagor shall keep the
Mortgaged Property protected and in good order, condition and repair at all
times and shall not: (a) commit, permit or suffer any waste, damage,
disfigurement or injury to or upon the Mortgaged Property or any portion
thereof; or (b) demolish, destroy, or remove any buildings, fixtures, structures
or improvements thereafter erected on or annexed or affixed to the Mortgaged
Property. Mortgagor further agrees and covenants to comply with and perform at
its own expense any and all present or future, ordinary or extraordinary,
foreseen or unforeseen laws, regulations, ordinances or requirements concerning
the Mortgaged Property or any portion thereof, or the use thereof, or the
streets adjacent thereto, of the federal, state or municipal governments, or of
any departments, subdivisions, bureaus or offices thereof, or of any
governmental, public or quasi-public authorities now created or hereafter
created or of the National Board of Fire Underwriters, any local Board of Fire
Underwriters, or other body having similar functions, or of any liability, fire
or other insurance company having policies outstanding with respect to the
Mortgaged Property or any part thereof (including, without limitation, all laws,
regulations, ordinances and requirements relating to environmental issues and
hazardous substances) (said laws, regulations, ordinances and requirements
hereafter collectively referred to as the "Laws").



4. Taxes. Mortgagor shall pay, before the same becomes delinquent, all taxes,
assessments and charges of every nature (collectively, "Taxes") and by whomever
assessed that may now or hereafter be levied or assessed against, or that by
reason of nonpayment may become a lien upon, the Mortgaged Property, or any part
thereof, and, if requested by Mortgagee, Mortgagor shall, prior to the date each
Tax would become delinquent by reason of nonpayment, submit to Mortgagee
official Tax payment receipts or other evidence acceptable to Mortgagee of the
due and punctual payment thereof. Mortgagor shall not claim on demand or be
entitled to any credit on account of the Obligations for any part of the taxes
paid with respect to the Mortgaged Property or any part thereof and no deduction
shall otherwise be made or claimed from the taxable value of the Mortgaged
Property, or any part thereof, by reason of this Mortgage.



5. Insurance. In the event Mortgager shall improve the Mortgaged Property
thereby constructing buildings or other improvements thereon, then Mortgagor
shall carry adequate insurance against all liability and hazards, including
without limitation, fire and casualty insurance for the mortgaged property as
are usually carried by entities engage in the same or a similar business
situated as Mortgagor. In the event of a casualty loss, Mortgagor shall utilize
the insurance proceeds to rebuild the premises or apply the proceeds to the
outstanding mortgaged sums due pursuant to the terms of this mortgage to satisfy
any outstanding indebtedness hereunder. The aforesaid liability insurance shall
be in an amount satisfactory to Mortgagee and shall name Mortgagee as an
additional insured.



6. Tenant's Compliance with Laws. Mortgagor shall cause all future tenants, if
any, under any leases to comply, with all Laws affecting the Mortgaged Property.



7. Right to Inspect and Cure. The Mortgagee shall, upon reasonable advance
written notice to Mortgagor, have the right to conduct or have conducted by its
agents or contractors, such inspections as the Mortgagee shall deem necessary or
advisable from time to time.



8. Estoppel Certificate. Mortgagor will certify, by a writing duly acknowledged,
to Mortgagee or to any proposed assignee of this Mortgage, the amount of
principal and interest then owing on the Obligations and whether, to Mortgagor's
best knowledge, any offsets or defenses exist against the Obligations, within
five (5) days after a request therefor is received by Mortgagor.



9. Prohibition on Transfers. Mortgagor shall not at any time (i) sell, assign,
transfer, convey, lease with option of sale, or dispose of all or any part of or
interest in the Mortgaged Property, or (ii) suffer or permit transfer by
operation of law of the Mortgaged Property, or any part thereof or interest
therein, without the prior written consent thereto of Mortgagee unless the then
remaining balance due under this Mortgage and Notes is satisfied. In the event
that the ownership of the Mortgaged Property or any portion thereof becomes
vested in a person other than Mortgagor, Mortgagee may, without notice to
Mortgagor, deal with such successor or successors in interest with reference to
this Mortgage, and the indebtedness hereby secured, in the same manner as with
Mortgagor, without in any way vitiating or discharging Mortgagor's liability
hereunder or upon the indebtedness hereby secured. No sale of the Mortgaged
Property shall operate to release, discharge, modify, change or affect the
original liability of Mortgagor herein, either in whole or in part. Any
violation of the foregoing limitations shall be deemed an Event of Default
hereunder.



10. Reports and Notices. Mortgagor will furnish Mortgagee with copies of reports
and notices pertaining to the Mortgaged Property or any portion thereof, its
value or its operations, and which are submitted by Mortgagor to, or received by
Mortgagor from, any legally constituted authority having jurisdiction of
operations conducted on the Mortgaged Property, including, but without
limitation, any licensing agency, or which deal with any imposition,
condemnation of all or any portion of the Mortgaged Property or default under
any mortgage or security agreement encumbering the Mortgaged Property or any
portion thereof.



11. Further Assurances. Mortgagor will execute, acknowledge and deliver, at
Mortgagor's own cost and expense, all such further acts, deeds, conveyances,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
form time to time reasonably require for the better granting, bargaining,
selling, assigning and conveying to Mortgagee of the Mortgaged Property.



12. Authorization to Make Payments. Mortgagor hereby authorizes Mortgagee or its
designee:



a. To pay all taxes or other governmental charges, with all interest costs and
charges accruing thereon, which may at any time be or become a lien on the
Mortgaged Property, or any portion thereof;



b. To effect any insurance required hereunder and to pay the premiums thereon;
provided, however, that none of the above provisions shall be construed as
obligatory upon Mortgagee or as making it liable for loss, damage or injury
which may result from the non-insurance of the Mortgaged Property, or any
portion thereof, or other failure;



c. To incur or pay any claim, lien, encumbrance or other expense in protecting
its rights hereunder and the security hereby granted;



d. To do such things as may, in the judgment of Mortgagee, be necessary or
advisable in order to perform and observe any present agreement affecting or
restricting the use of, or pertaining to, the Mortgaged Property, or any portion
thereof, including, without limitation, the making of such repairs and the
taking of such steps as Mortgagee deems reasonably necessary to prevent or cure
waste and the payment of any reasonable sums and the incurring of reasonable
expenses, including attorneys' fees; and



e. To appear or participate in any action or proceeding purporting to affect the
security hereof, it being understood that Mortgagee shall have no obligation,
expressed or implied, to advance any funds, incur any expense or liability, or
take any action authorized by this provision or any other provision of this
Mortgage.



13. Definition of Event of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:



a. The failure of Mortgagor to make any payments required under the Notes or
this Mortgage; or



b. Mortgagor shall fail to perform or observe any other term, covenant,
warranty, obligation, provision, representation, or agreement contained in this
Mortgage or any other Obligation;



c. Any representation, statement, or warranty made in this Mortgage shall prove
to have been false or incorrect in any material respect when made;



d. Mortgagor shall transfer all or a part of the Mortgaged Property in violation
of this Mortgage;



e. The holder of any lien shall commence foreclosure proceedings against the
Mortgaged Property or any part thereof;



f. Mortgagor shall be insolvent, or shall file a voluntary petition in
bankruptcy or a voluntary petition seeking to effect a plan or other arrangement
with creditors;



g. Mortgagor shall be adjudicated bankrupt, or shall make an assignment for the
benefit of creditors, or shall apply for or consent to the appointment of any
receiver or trustee for itself, or for the Mortgaged Property or any part
thereof, or for all or any substantial portion of its other property, or a suit
shall be instituted against Mortgagor seeking to establish bankruptcy,
insolvency, arrangement, debt adjustment, receivership, sequestration,
liquidation or attachment of the Mortgagor, or of the Mortgaged Property or any
part thereof, or of all or any substantial portion of its other property which
is not dismissed within sixty (60) days thereafter;



h. The Mortgaged Property or any part thereof is taken or damaged by eminent
domain, alteration on the grade of any street, or other injury to or decrease in
the value of the Mortgaged Property, by reason of any public or quasi-public
improvement or condemnation proceeding or any other similar manner
("Condemnation"), regarding such condemnation or proposed condemnation;



i. The Mortgaged Property is materially damaged by any fire or casualty not
covered by insurance sufficient to provide for the material restoration thereof;



j. The occurrence of an "Event of Default" under any Loan Document.



14. Rights and Remedies on Default.



a. Acceleration. Upon the occurrence and during the continuance of any Event of
Default, in addition to any other rights, powers or remedies conferred herein or
by operation of law, the Required Mortgagees, in their sole judgment and
discretion, may declare the then unpaid principal balance secured by this
Mortgage (the "Principal Balance"), the accrued interest thereon and any other
accrued but unpaid portion of the Obligations to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
Mortgagor. "Required Mortgagees" means any individual Mortgagee or group of
Mortgagees where the sum of the principal amount of the Notes then outstanding
held by such Mortgagee or Mortgagees aggregates at least sixty percent (60%) of
the total principal amount of all of the Notes then outstanding.

b. Foreclosure and Sale. If an Event of Default shall occur and be continuing,
Mortgagee shall have the right and option to take possession of the Mortgaged
Property and/or proceed with foreclosure and to sell, to the extent and in the
manner permitted by applicable law, all or any portion of the Mortgaged Property
at one or more sales, as an entirety or in parcels, at such place or places, in
such manner and upon such notice as may be required by applicable law, or, in
the absence of any such requirement, as Mortgagee may deem appropriate, and to
make conveyance to the purchaser or purchasers. Nothing contained in this
Section 14(b) shall be construed so as to limit in any way Mortgagee's rights to
sell the Mortgaged Property, or any portion thereof, by private sale if, and to
the extent that, such private sale is permitted under the laws of the applicable
jurisdiction or by public or private sale after entry of a judgment by any court
of competent jurisdiction so ordering. Mortgagor hereby irrevocably appoints
Mortgagee to be the attorney-in-fact of Mortgagor (coupled with an interest) and
in the name and on behalf of Mortgagor to execute and deliver any deeds,
transfers, conveyances, assignments, assurances and notices which Mortgagor
ought to execute and deliver, and to do and perform any other acts or things
which Mortgagor ought to do and perform under the covenants herein contained
and, generally, to use the name of Mortgagor in the exercise of any of the
powers hereby conferred on Mortgagee. At any such sale: (a) whether made under
the power herein contained or any other legal enactment, or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Mortgagee to have physically present, or to have constructive
possession of, the Mortgaged Property (Mortgagor hereby covenanting and agreeing
to deliver to Mortgagee any portion of the Mortgaged Property not actually or
constructively possessed by Mortgagee immediately upon demand by Mortgagee) and
the title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale; (b) each instrument of conveyance executed
by Mortgagee shall contain a general warranty of title, binding upon Mortgagor
and its successors and assigns; (c) each and every recital contained in any
instrument of conveyance made by Mortgagee shall conclusively establish the
truth and accuracy of the matters recited therein, including, without
limitation, nonpayment and/or nonperformance of the Obligations and
advertisement and conduct of such sale in the manner provided herein and
otherwise required by applicable law; (d) any and all prerequisites to the
validity thereof shall be conclusively presumed to have been performed; (e) the
receipt of Mortgagee, or of such other Person or officer making the sale, shall
be a sufficient discharge to the purchaser for its purchase money and neither
such purchaser nor its assigns or personal representatives shall thereafter be
obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or non-application thereof; (f) to the
fullest extent permitted by applicable law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, estate, claim and
demand whatsoever, either at law or in equity (including any statutory or common
law right of redemption, which is hereby waived to the fullest extent permitted
by applicable law), in and to the property sold in any such event, and such sale
shall be a perpetual bar, both at law and in equity, against Mortgagor and any
and all other Persons claiming by, through or under Mortgagor; and (g) to the
extent and under such circumstances as are permitted by applicable law,
Mortgagee may be a purchaser at any such sale, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the then unpaid Obligations to the amount of its bid (in the order of
priority set forth in Section 15 hereof) in lieu of cash payment. Each remedy
provided in this instrument is distinct from and cumulative with all other
rights and remedies provided hereunder or afforded by applicable law or equity,
and may be exercised concurrently, independently or successively, in any order
whatsoever.

c. Judicial Foreclosure. If any Event of Default shall occur and be continuing,
Mortgagee shall have the right and power to proceed by a suit or suits in equity
or at law, whether for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, or for
any foreclosure hereunder or for the sale of the Mortgaged Property under the
judgment or decree of any court or courts of competent jurisdiction, or for the
enforcement of any other appropriate legal or equitable remedy.

d. Mortgagee's Agents. If any Event of Default shall occur and be continuing,
Mortgagee may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Mortgagee, including
the posting of notices and the conduct of sale, but in the name and on behalf of
Mortgagee.

e. Receiver. If any Event of Default shall occur and be continuing, Mortgagee
may apply for and obtain as a matter of right and without notice to Mortgagor,
which notice is hereby expressly waived by Mortgagor, the appointment of a
receiver to collect the rents of the Mortgaged Property and to preserve the
security hereof, either before or after any foreclosure sale or the sale of the
Mortgaged Property under the order of a court or courts of competent
jurisdiction or under executory or other legal process, without regard to the
value of the Mortgaged Property as security for the amount then due to
Mortgagee, or the solvency of any entity or entities, person or persons
primarily or secondarily liable for the payment of such amounts; the rents of
the Mortgaged Property, in any such event, having heretofore been assigned to
Mortgagee pursuant to this Mortgage as additional security for the payment of
the Obligations secured hereby. Any money advanced by Mortgagee in connection
with any such receivership shall be a demand obligation (which obligation
Mortgagor hereby expressly promises to pay) owing by Mortgagor to Mortgagee and
shall be subject to the provisions of Section 15 hereof.

f. Uniform Commercial Code Remedies. Mortgagee shall have all of the rights,
remedies and recourses with respect to the personalty and the fixtures afforded
to it by the applicable UCC, including, without limitation, the right to take
possession of the personalty and the fixtures or any part thereof, and to take
such other measures as Mortgagee may deem necessary for the care, protection and
preservation of the personalty and the fixtures, in addition to, and not in
limitation of, the other rights, remedies and recourses afforded by this
Mortgage or any other Loan Document.

g. Mortgagees Right to Cure. Mortgagee shall provide Mortgagor with ten (10)
days to cure a monetary Event of Default. Mortgagee shall provide Mortgagor with
a thirty (30) day time period to cure a non-monetary Event of Default, which
period shall begin the date Mortgagor knows or should have known of the
existence of such Event of Default, provided, however, that if the cure of the
non-monetary Event of Default requires more than thirty (30) days, Mortgagee
shall extend the cure period to forty-five (45) days so long as Mortgagor has
commenced the cure within the thirty (30) day period, and is diligently pursuing
the same.



h. Required Consent of Mortgagee Prior to Election of Remedies. Should an Event
of Default continue beyond any and all applicable notice, grace and cure periods
as detailed above, Mortgagor shall not proceed with any remedies detailed in
this section or otherwise available at law or in equity without first obtaining
written consent from the Required Mortgagees. Upon receipt of written consent
for the Required Mortgagees, Mortgagee may pursue any and all rights detailed
herein or otherwise available at law or in equity.



15. Application of Proceeds. After the occurrence and during the continuance of
an Event of Default, the proceeds of any sale of and any other amounts generated
by the holding, leasing, operating or other use of the Mortgaged Property shall
be applied by Mortgagee (or the receiver, if one is appointed), to the extent
that funds are so available therefrom, in accordance with the provisions of the
Note Purchase Agreement or, if not so provided, then in the following order of
priority, except to the extent otherwise required by applicable law:

first, to the payment of the reasonable and necessary costs and expenses of
taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving the same, including reasonable (i) receivers' fees,
(ii) court costs, (iii) attorneys' and accountants' fees, (iv) costs of
advertisement and title search fees, and (v) the payment of any and all
Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Mortgage (except
those to which the Mortgaged Property has been sold subject to and without in
any way implying Mortgagee's prior consent to the creation thereof);

second, to the payment of all amounts other than the Principal Balance and
accrued but unpaid interest which may be due to Mortgagee hereunder, under the
Note Purchase Agreement, the Notes or the other Loan Documents, together with
interest thereon as provided herein;

third, to the payment of the Obligations in such order and manner as Mortgagee
determines in its sole discretion; and

fourth, to Mortgagor or as otherwise required by any governmental requirement.

Mortgagor shall be liable for any deficiency remaining.



16. Remedies Cumulative. The parties agree and acknowledge that the Mortgagee
shall not be permitted to exercise any remedies under this Mortgage until such
time as it obtains consent from the Required Mortgagees as detailed above. No
remedy herein conferred upon Mortgagee is intended to be exclusive of any other
remedy, but every such remedy shall be cumulative and shall be in addition to
every other remedy herein conferred or now or hereafter existing at law or in
equity or by statute.



17. Delay Not a Waiver. No delay or omission of Mortgagee in exercising any
right or remedy arising upon the happening of any Event of Default shall impair
any right or remedy or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein; and every right and remedy given by this
Mortgage to Mortgagee may be exercised upon consent from the Required Mortgagees
as detailed above from time to time and as often as may be deemed expedient by
Required Mortgagees.



18. Headings. The Section and Clause headings herein are for convenience only
and are not to be deemed a part of the agreement between the parties.



19. Counterparts. This Mortgage may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.



20. Severability. If any term or provision of this Mortgage or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Mortgage, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of the Mortgage shall be valid and be enforced to the fullest extent
permitted by law.



21. Successors and Assigns. The word "Mortgagee" as used herein shall be
construed as descriptive of Mortgagee named herein, its successors and assigns.
The word "Mortgagor" as used herein shall be construed as descriptive of
Mortgagor named herein and of any subsequent owner or owners of the Mortgaged
Property or any part thereof. All of the covenants and agreements of Mortgagor
herein contained shall be binding upon and assumed by the successors and assigns
of Mortgagor.



22. Release. Upon full payment of the Obligations and all other amounts secured
by this Mortgage, which full payment is acknowledged by Mortgagee to be
satisfaction in full of the Loan secured by this Mortgage, this Mortgage shall
be null and void; otherwise it shall remain in full force and effect. In the
event that this Mortgage shall, pursuant to the terms of this Section become
null and void, Mortgagee shall, within a reasonable time after receipt of the
written request of Mortgagor therefore, at Mortgagor's sole expense, execute and
deliver to Mortgagor a satisfaction of this Mortgage in recordable form and the
appropriate termination statements as provided for and by the Uniform Commercial
Code.



23. Security Agreement. This Mortgage shall constitute a security agreement to
the extent that any of the Property constitute fixtures or other personal
property, and Mortgagee shall have all the rights of a secured party under the
Uniform Commercial Code as amended from time to time.



24. Governing Law. This Mortgage shall be governed, construed and enforced by
and under the laws of the state in which the Mortgage Property is located.



25. Notices. All notices, requests, demands, directions and other communications
which may or are required to be given, served or sent by either Mortgagee or
Mortgagor to the other shall be given, served or sent by nationally recognized
overnight courier or certified mail, return receipt requested, to the address as
set forth in the first paragraph of this document unless a party notifies the
other of a different address.

26. Payment Of Costs And Expenses. Mortgagor shall immediately reimburse the
Mortgagee for all costs and expenses which the Mortgagee may incur by reason of,
or arising out of, or in connection with: (a) any Event of Default; (b) any
action or proceeding in which the Mortgagee may appear in or commence to
protect, preserve, exercise or enforce their rights, remedies or security
interests under this Mortgage, or under any document or instrument evidencing
the Obligations secured by this Mortgage, or which otherwise relates to the
Mortgaged Property, including all appeals therefrom; (c) the performance of any
act authorized or permitted hereunder; and (d) the exercise of any other rights
or remedies under this Mortgage, or under any document or instrument evidencing
the Obligations secured by this Mortgage, or otherwise relating to the
protection of the Mortgagee's rights and interest hereunder or under any
document or instrument evidencing the Obligations secured hereby, whether or not
a suit or proceeding is instituted. Such costs and expenses shall include,
without limitation, the fees, charges and expenses of attorneys, expert
witnesses, costs and expenses of searching records, examining title and
determining rights in, title to, or the value of, the Mortgaged or the
boundaries thereof, including title company charges, title insurance premiums,
publication costs, and other charges incident thereto, all whether or not a suit
or proceeding is instituted, provided that such reimbursable costs and expenses
shall not include any costs and expenses incurred by the Mortgagees as a result
of its gross negligence or willful misconduct. Mortgagor agrees to and shall
pay, immediately and without demand, all sums so expended by the Mortgagee,
together with interest from the date of expenditure, at the highest interest
rate then payable under the documents and instruments evidencing the
Obligations, all of which sums plus interest shall constitute additional
indebtedness secured by this Mortgage.

27. Amendment. Any term, covenant, agreement or condition of this Mortgage may
be amended, or compliance therewith may be waived (either generally or in a
particular instance and either retroactively or prospectively) by one or more
substantially concurrent written instruments signed by Mortgagor and the
Required Mortgagees.



28. ACKNOWLEDGEMENT OF RECEIPT OF COPY. MORTGAGOR HEREBY DECLARES AND
ACKNOWLEDGES THAT IT HAS RECEIVED, WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.



29. Construction. This Mortgage shall be interpreted and construed with the
terms of the Note executed of even date herewith.



 

 

 

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Mortgagor and Mortgagee has executed this Mortgage on the
date set forth above.



 

WITNESS: MORTGAGOR:



VOLUSIA OPERATIONS, LLC



 

By:_____________________ By:

Name: Name: Tom Deery

Title: President



 

WITNESS: MORTGAGEE:



 

By:_____________________ By:

Name: Name:

Title:



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 